Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, and 11 of copending Application No. 17/287604. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘609’ application includes all of the limitations of the ‘604 application for the indicated claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Young KR 10-0952375 in view of Rhodes US PAT 6354714. Citations to page numbers in Young refer to the English translation of the document.
	As for claim 1, Young discloses a runway-embedded flash lighting device comprising: a body 120;  a ceiling member (lid 110, see page 3); a light guide member (prism 130, page 3 lines 5+); an LED flash light source (LED module 150; wherein the body is configured to be embedded in a runway (page 1, fourth paragraph), the ceiling member 110 is disposed in an upper opening of the body (see Figures 1-4) in and configured to be exposed to a runway surface when the body is embedded in the runway (as shown in Figure 6) the ceiling member comprises a flash emission window (holes 112), the light guide member is disposed in the flash emission window (page 8, lines 19+), the LED flash light source 150 is disposed inside the body in and configured to emit a flash toward the light guide member (see Figure 3), the light guide member is configured to allow the flash emitted from the LED flash light source to be emitted from the flash emission window to outside the runway-embedded flash lighting device (prism 130, page 3 lines 5+; see Figs 3, 4, and 6);

	As for claim 2, Young fails to teach the body and the ceiling member are integrally molded as an integrally molded product. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the body and ceiling member integrally formed, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. Howard v. Detroit Stove Works, 150 USPQ 164 (1893). One would have been motivated to make this modification to have a less parts and a sturdier body for Young. 
	As for claim 3, in another embodiment Young teaches wherein the LED flash light source comprises: a substrate (pcb 152); an LED 151; and a lens member (255, Fig 8), the LED is placed disposed on the substrate, the lens member is placed disposed above the LED (see Fig 8). It would have been obvious for one having ordinary skill in the art to utilize the lens of the embodiment of Figure 8 into the embodiment of figures 1 and to configure the lens to achieve uniform distribution, which is known in the art, to achieve an alternate, desired illumination pattern. One would have been motivated to make this modification where modifying the light distribution is desired in Young. 

	As for claim 5, Young discloses that the ceiling member comprises an upper ceiling portion (top of 110, excluding 111a) and a lower ceiling portion (portion 114 of 120, see Fig 2 and 3), the upper ceiling portion is placed disposed on a rear side relative to an emission direction of the flash emission window (placed rearward of emission direction of flash window(s) as shown in Fig 2 and 3), and the lower ceiling portion is placed disposed on an emission direction side of the flash emission window (114 is on an emission side direction, as shown in Fig 3).
	As for claim 7, Young discloses a second flash emission window and a second light guide member disposed in the window (Figure 1 shows two windows 112 and a light guide 130 in each window).
	As for claim 8, Young discloses a fixing member (see 116, 117, Fig 1), wherein the fixing member is placed on an outer peripheral portion of the ceiling member (peripheral portion of cover 110), and the fixing member is provided with a fastener hole to be inserted with a fastener for fixing to the runway (coupling hole 117, body of ground engaging bolt is inserting into the ground and into hole 117, see pages 3 and 4).
	As for claim 9, Young further discloses that the ceiling member and fixing member are integrally molded as an integrally molded product (see Fig 1, fixing hole 116 is part of 110).

	As for claim 11, Young further discloses the body is cylindrical in shape (120, Fig 1).
	As for claim 12, the fastener is a screw (Young recites an engaging bolt and teaches screwing other bolts in place, page 3 and 4). Thought not stated as a screw, in the alternative, it would have been an obvious matter of simple substitution to utilize a screw to provide a suitable means for fitting through the device and securely mounting to the ground. One would have been motivated to make this substitution, if applicable, to provide and old and well known fastening means for securing the device to the ground.
	Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Rhodes, and further in view of Marquez US 2018/0162554.
	As for claim 6. (Currently Amended) The runway-embedded flash lighting device according to claim 5, but fails to teach a reinforcing plate member, wherein the reinforcing plate member is disposed on an outer surface of the lower ceiling portion of the ceiling member in a state of standing upright in a vertical direction with respect to the outer surface of the lower ceiling portion. Marquez teaches a reinforcing plate member disposed on an outer surface of a lower ceiling portion of the ceiling member in a state of standing upright in a vertical direction with respect to the outer surface of the lower ceiling portion (see upstanding reinforcement plates in between light emitting elements 106, Figure 2). It would have been obvious for one having ordinary skill in the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MARQUEZ ‘554, CUYPERS ‘312, and BEIBERDORF ‘490 disclose relevant embedded lighting devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875